Case 2:20-cv-11236-RGK-PLA Document 3-14 Filed 12/11/20 Page 1 of 3 Page ID #:902




      EXHIBIT 34
11/17/2020
        Case                           Cohen Williams
               2:20-cv-11236-RGK-PLA Document         LLP Mail
                                                   3-14   Filed- Re:12/11/20
                                                                     Smagin v. Yegiazaryan
                                                                                   Page 2 of 3 Page ID #:903


                                                                              Marc Williams <mwilliams@cohen-williams.com>
  COHEN WILLIAMSLLP



  Re: Smagin v. Yegiazaryan
  1 message

  Евгений Ратников <ratnikov REDACTED >                                                               Mon, Sep 7, 2020 at 1:01 AM
  To: Marc Williams <mwilliams@cohen-williams.com>

    Good afternoon, I have carefully read the documents provided by you, and find the information provided in
    them extremely useful for creditors whose interests I represent in the bankruptcy case of Smagin V. I. In
    order to represent and protect their interests, I considered it necessary to apply to the Princely district court
    of Liechtenstein for entry into the process 08 EX. 2016. 5802.
    I also intend to submit an application to the Bank of Monaco in order to protect the legal rights and interests
    of Mr. Smagin's creditors.
    For information, I am sending you a copy of the application for entry into the process EX. 2016. 5802 to the
    Princely district court of Liechtenstein.
    If you have any information about Mr. Smagin's disposal of funds collected from Mr. Ashot Yeghiazaryan,
    please let me know.

    06.09.2020, 07:59, "Marc Williams" <mwilliams@cohen-williams.com>:

           To Mr. Eugene Ratnikov:

           I am an attorney representing Ashot Yegiazaryan in a matter known as Vitaly Ivanovich Smagin v. Ashot
           Yegiazaryan, which is currently pending in the United States District Court for the Central District of
           California, Case No. 2:14-cv-09764-RGK-PLA (the “California Action”). I have been asked to provide you
           with a summary of the nature and status of the California Action and related litigation, which is currently
           pending in Liechtenstein.

           Mr. Smagin initiated the California Action on December 22, 2014, to confirm an arbitration award of
           approximately USD $84 million that Mr. Smagin obtained against Mr. Yegiazaryan on November 14, 2014,
           in London, England (the “London Arbitration Award”). On March 31, 2016, the court in the California Action
           confirmed the arbitration award and entered a USD $92,503,652 judgment against Mr. Yegiazaryan in favor
           of Mr. Smagin. Since entry of the judgment in the California Action, Mr. Smagin has endeavored to enforce
           the judgment in the California Action, but to date, Mr. Smagin has not collected any amounts based on
           either the judgment or the underlying London Arbitration Award.

           Although I do not represent Mr. Yegiazaryan in Liechtenstein, I understand that Mr. Smagin confirmed the
           London Arbitration Award in Liechtenstein and has initiated multiple actions there to seek to collect on the
           London Arbitration Award from a trust, known as the Alpha Trust, of which Mr. Yegiazaryan was named as
           the “settlor” and the “protector” at its inception. I have come to learn that the Alpha Trust has assets of
           approximately USD $180 million, which funds were derived from a settlement in favor of Mr. Yegiazaryan
           arising from an unrelated arbitration against Suleyman Kerimov. It is my understanding that the funds are
           held in a bank account in Monaco.

           I am aware of three separate but related lawsuits in Liechtenstein, which involve the Alpha Trust, and Mr.
           Smagin’s efforts to collect on the London Arbitration Award from that trust. Those proceedings and their
           status are best described in the attached declarations of Mortiz Blasy, who is Mr. Yegiazaryan’s attorney in
           Liechtenstein. Each of these declarations were filed in the California Action to explain the status of the
           Liechtenstein proceedings to the court in California.

           Please do not hesitate to contact me if you require additional information.

           Thank you,

           Marc

           Marc S. Williams
                                                                                                             CW000039
https://mail.google.com/mail/u/0?ik=b6999303eb&view=pt&search=all&permthid=thread-a%3Ar6913952470332965482%7Cmsg-f%3A167716133721…   1/2
11/17/2020
        Case                           Cohen Williams
               2:20-cv-11236-RGK-PLA Document         LLP Mail
                                                   3-14   Filed- Re:12/11/20
                                                                     Smagin v. Yegiazaryan
                                                                                   Page 3 of 3 Page ID #:904
           COHEN WILLIAMS LLP
           724 South Spring Street, 9th Floor
           Los Angeles, CA 90014
           Tel: 213-232-5162

           Fax: 213-232-5167
           mwilliams@cohen-williams.com
           www.cohen-williams.com




         Erklärung - Mitteilung.pdf
         1091K




                                                                                                             CW000040
https://mail.google.com/mail/u/0?ik=b6999303eb&view=pt&search=all&permthid=thread-a%3Ar6913952470332965482%7Cmsg-f%3A167716133721…   2/2
